Citation Nr: 1700383	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1967 with subsequent service in the U.S. Army Reserve. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2010 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for an anxiety disorder NOS has been modified as reflected above in this decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In March 2013, the Veteran requested that his appeal be sent to the Board without a hearing being scheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD. The Veteran was afforded a VA examination in September 2010 for PTSD. The Board finds, however, that this examination is inadequate for purposes of determining whether the Veteran's claim should be granted.  First, the September 2010 VA examiner determined that the Veteran did not meet the criteria for PTSD, but failed to acknowledge and discuss the prior diagnosis of PTSD as indicated in the treatment records from the Southeast Psychiatric Services, dated April 2010 and June 2010.  Second, while the VA examination diagnosed the Veteran with anxiety disorder, an etiological opinion for this disability has not been provided.

Therefore, as the Board finds that the VA opinion of record regarding this issue are inadequate as they failed to address the diagnoses and treatment for PTSD as well as anxiety disorder, a new VA examination is necessary.

Regarding the claim for entitlement to service connection for a right knee DJD, record reflects that in June 1990 the Veteran he injured his right knee while performing inactive duty training (INACDUTRA).

The Veteran was afforded a VA examination in March 2010 where the VA examiner determined it was less likely than not caused by or related to military service as it was more likely due to natural aging and over use due to occupation of working in masonry for thirty one years.  

However, in June 2010, Dr. P. Guin, determined that the Veteran's DJD in the right knee is "likely given his history that the degenerative changes may have been caused by [the Veteran's military] injury." 

The Board finds however that both of the nexus opinions are inadequate.  First, the VA examination nexus opinion does not consider the injury sustained during INACDUTRA and the Veteran's lay statements regarding his symptomatology.  Second, the Dr. Guin's nexus opinion does not consider the Veteran's post-service employment and there is no indication the Veteran's medical evidence of record was reviewed.

For the reasons stated above, the Veteran must be afforded new VA examinations for his pending claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The examiner is asked to determine the appropriate psychiatric diagnosis for the Veteran, to include PTSD and anxiety disorder (both of which have been suggested at times).

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, to specifically include PTSD and/or anxiety disorder, either began during or was otherwise caused by his military service.  Why or why not?  

If PTSD is diagnosed, the reported stressor upon which the diagnosis is based should be identified.
 
2.  Schedule the Veteran for a VA examination of his right knee.  The examiner should diagnose any current right knee disability, and, if so, should opine for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that any such disorder either began during or was otherwise caused by his military service, to include as a direct result his documented right knee injury during inactive duty for training (INACDUTRA) in June 1990 (see February 5, 2010 record in VBMS).  Why or why not? 
In answering the question, the examiner should consider and comment on the Veteran's service treatment records from June 1990, VA treatment records, and private treatment records, namely the June 2010 nexus opinion of Dr. P. Guin.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology, to include his post-service employment history (in masonry for 30 years, laying concrete blocks and bricks for homes from 1970-2001) when providing the offered opinion. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

